State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 4, 2014                   518928
________________________________

In the Matter of GENARO
   CAMPOS,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANDREA EVANS, as Chair of the
   Division of Parole,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Stein, J.P., McCarthy, Rose, Lynch and Clark, JJ.

                             __________


     Genaro Campos, Yonkers, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Ferreira, J.),
entered May 9, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      After his request for parole release was denied in
September 2012, petitioner commenced the present CPLR article 78
proceeding. He now appeals from Supreme Court's dismissal of the
petition. Petitioner reappeared before the Board of Parole in
August 2014, however, and was granted an open release date.
Thus, the appeal is moot and must be dismissed (see Matter of
Irving v Evans, 120 AD3d 1502, 1502 [2014]; Matter of Clark v
Evans, 113 AD3d 973, 973 [2014]).
                              -2-                  518928

     Stein, J.P., McCarthy, Rose, Lynch and Clark, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court